Per Curiam.

The practice was certainly a good one, to leave in three of the old managers on a new appointment, and tended to train up new members to a ready discharge of their offices. But the legislature have not thought proper to put the guardians under this restriction; the appointment is left to their discretion, and one half of the overseers are succeeded by others every six months. We should go too far in saying that the late election has been defective and illegal. The legislature only can give a full and complete remedy, and through them application for redress must be sought, if inconveniences arise from appointments similar to the present.
Motion overruled.